                                                                  1

                                                                  2

                                                                  3

                                                                  4                                  UNITED STATES DISTRICT COURT

                                                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                                                  6                                           SAN JOSE DIVISION

                                                                  7
                                                                       OLIVIA LOPEZ,
                                                                  8                                                         Case No. 5:19-mc-80267-EJD
                                                                                      Plaintiff,
                                                                  9                                                         ORDER TO SHOW CAUSE
                                                                               v.
                                                                 10                                                         Re: Dkt. No. 20
                                                                       CREDIT ONE BANK, N.A.,
                                                                 11
                                                                                      Defendant.
United States District Court




                                                                 12
                               Northern District of California




                                                                 13          On January 24, 2020, the Court denied Plaintiff’s motion to compel Defendant to

                                                                 14   participate in appellate arbitration. While the Court believes all issues between the Parties are not

                                                                 15   resolved, the Court issues an ORDER TO SHOW CAUSE why plaintiff's claims should not be

                                                                 16   dismissed for lack of a case or controversy. If plaintiff fails to file a written response to this order

                                                                 17   to show cause by January 30, 2020, the case shall be dismissed for lack of controversy.

                                                                 18          IT IS SO ORDERED.

                                                                 19   Dated: January 24, 2020

                                                                 20                                                     ______________________________________
                                                                                                                        EDWARD J. DAVILA
                                                                 21                                                     United States District Judge
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      Case No.: 5:19-mc-80267-EJD
                                                                      ORDER TO SHOW CAUSE
